Exhibit 99.2 Loews Corporation and Subsidiaries PRO FORMA CONSOLIDATED CONDENSED FINANCIAL INFORMATION (Unaudited) In August 2014, HighMount Exploration and Production Holding Corp. (“Holdco”), a wholly owned subsidiary of Loews Corporation (the “Company”), entered into an agreement to sell all of the membership interests of its wholly owned subsidiary, HighMount Exploration & Production LLC (“HighMount”), to privately held affiliates of EnerVest, Ltd. for $805 million, subject to adjustment. On September 30, 2014, Holdco completed the sale of HighMount and received proceeds of $794 million. As previously reported in the Company’s Form 10-Q for the six months ended June 30, 2014, the assets and liabilities of HighMount were reclassified as discontinued operations on the Consolidated Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 and the results of operations were reported as discontinued operations in the Consolidated Condensed Statements of Income for the three and six months ended June 30, 2014 and 2013. The unaudited pro forma balance sheet data as of June 30, 2014 is presented as if the disposition had occurred on June 30, 2014. The unaudited pro forma statements of income data for the six month period ended June 30, 2014, and the years ended December 31, 2013, 2012 and 2011 are presented as if the disposition occurred at the beginning of each period. The unaudited pro forma financial information is subject to adjustment and is presented for informational purposes only and does not purport to represent what the Company’s results of operations or financial position would actually have been if the transaction had in fact occurred on the dates discussed above. It also does not project or forecast the Company’s consolidated results of operations or financial position for any future date or period. 1 Loews Corporation and Subsidiaries PRO FORMA CONSOLIDATED CONDENSED BALANCE SHEET (Unaudited) Pro Forma June 30, 2014 Historical Adjustments Pro Forma (Dollar amounts in millions, except per share data) Assets: Investments $ $ Cash $ (a) Receivables Property, plant and equipment Goodwill Assets of discontinued operations )
